Citation Nr: 1640755	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Service connection for migraine headaches.

2.  Service connection for right wrist tendonitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to February 2004, from August 2005 to October 2006, and from June 2007 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016). 

The Veteran was afforded VA examinations in May 2010 and June 2010 with respect to her headache and wrist disabilities.  She alleged aggravation of headaches in service.  However, no medical opinions were provided.  Once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that VA has a duty to obtain medical opinion in this case.  Accordingly, the examinations are not adequate.

Moreover, at the July 2016 Board hearing, the issue of service connection for headaches was raised as secondary to the Veteran's service-connected disabilities, in particular, adjustment disorder with depression.  The record also includes clear testimony from the Veteran - who is a licensed practical nurse - that she suffered from migraine headaches since her early teens.  Thus, the issues of preexistence and aggravation are raised.  

However, the Veteran's service treatment records (STRs) for her periods of active service are incomplete as the AOJ has been unable to obtain a response for a request for records from the Veteran's last unit of assignment.  Efforts to obtain these federal records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, the AOJ must make further attempts to obtain STRs through all available means.

The Board notes that the absence of STRs - specifically the entrance examinations for active service from April 2003, August 2005 and November 2009 - complicates the adjudication process as the Board cannot determine whether to apply the presumption of soundness to any of these active duty service periods and, thus, request an opinion under the appropriate standard of review.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making factual determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Therefore, adequate examinations addressing the direct service-connection and newly raised secondary service connection theories are warranted with the specific questions to be asked subject to the AOJs additional attempts to obtain STRs.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2016.

2.  Make additional attempts to obtain the Veteran's complete STRs for her periods of active service from April 2003 to February 2004, from August 2005 to October 2006, and from June 2007 to November 2009.  In so doing, the AOJ is requested to document the probable migration of her STRs with the specific PIES and direct requests made to the potential custodian of records as delineated in the M21-1.

3.  Upon receipt of any additional evidence and completion of the request for STRs, schedule the Veteran for a VA examination with respect to the Veteran's diagnosis of migraine headaches.  After a review of the record and examination, opinions should be provided as to:

   a) Whether it is as least as likely as not that the Veteran's headache disorder is caused by OR aggravated beyond the normal progress of the disorder by her service-connected adjustment disorder, lumbar spine and/or asthma disabilities, including any medications taken to treat these disorders.  In so doing, the examiner is requested to specifically address the Veteran's report that her migraine headaches are triggered by anxiety and stress as discussed during the July 2016 video-conference hearing.  The examiner should note that the Veteran is a licensed practical nurse.

Additionally, the AOJ must determine whether the presumption of soundness applies to the period(s) of service from April 2003 to February 2004, from August 2005 to October 2006, and from June 2007 to November 2009 and request medical opinion as to whether the headache disorder was aggravated during these periods of active service under the appropriate standard of review.  The AOJ should advise the examiner if any STRs are missing, and that the Veteran's description of symptomatology and treatment may supplement the missing STRs if consistent with the entire evidentiary record.

A rationale for all opinions should be provided.

4.  Schedule the Veteran for a VA examination with respect to the Veteran's right wrist tendonitis.  The AOJ must determine whether the presumption of soundness applies to the period(s) of service from April 2003 to February 2004, from August 2005 to October 2006, and from June 2007 to November 2009 and request medical opinion as to whether the right wrist tendonitis was incurred or aggravated during these periods of active service under the appropriate standard of review.  The AOJ should advise the examiner if any STRs are missing, and that the Veteran's description of symptomatology and treatment may supplement the missing STRs if consistent with the entire evidentiary record.

A rationale for all opinions should be provided.

5.  After completing all indicated development, the AOJ should readjudicate the claims.  If any benefit sought remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

